Luke, J.
Glenn Perry was convicted of having, controlling, and possessing intoxicating liquor. His motion for a new trial is based upon the general grounds, and upon the ground that the court erred in not charging the law of circumstantial evidence.
*689The marshal of Fullerville testified in substance that he noticed a “wad” in the defendant’s hip-pocket; that when he reached for the defendant the latter hit him in the stomach and ran; that he pursued the defendant, and, though it was dark, saw him, by the light of a flashlight, throw down and break a quart-bottle, and that the witness found the ground saturated with whisky and smelled the odor of whisky on the broken pieces of the bottle. The defendant directly contradicted the foregoing testimony, and the testimony of his witnesses tended to contradict it. The verdict is supported by evidence, and has the approval of the trial judge, and this court can not disturb it for any reason assigned in the general grounds of the motion for a new trial.
The conviction not being wholly dependent upon circumstantial evidence, and there being no request to charge thereon, the court did not err in failing to charge the law of circumstantial evidence. Rushing v. State, 34 Ga. App. 525 (130 S. E. 358); Thomas v. State, 37 Ga. App. 823 (3) (142 S. E. 195); Paramore v. State, 161 Ga. 166 (8) (129 S. E. 772); Chisholm v. State, 162 Ga. 13 (1) (132 S. E. 388).

Judgement affirmed.


Broyles, C. J., and Bloodworth, J., concur.